       Case 2:18-mj-00798-PAL Document 20 Filed 11/01/18 Page 1 of 5



 1   Law Offices of Shawn R. Perez
     SHAWN R. PEREZ, ESQ.
 2   NV State Bar No. 10421
     7121 West Craig Rd., #113-38
 3   Las Vegas, NV 89129
     (702) 485-3977
 4   (702)442-7095
     shawn711@msn.com
 5   Attorney for Demecia Washington
 6
 7                            UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9                                               ***
10
      UNITED STATES OF AMERICA,                       2:18-mj-00798-PAL
11
                                   Plaintiff,           STIPULATION AND PROPOSED
12                                                          ORDER TO CONTINUE
      vs.                                               PRELIMINARY HEARING AND
13                                                        FOR EXCLUSION OF TIME
      JIMMY DAVID WASHINGTON, JR.,
14                                                                 (First Request)
      and
15
      DEMECIA SHONTRES
16    WASHINGTON,

17                         Defendants.

18                 IT IS HEREBY STIPULATED AND AGREED, by and between Dayle
19   Elieson, United States Attorney, and Christopher Burton, Assistant United States Attorney,
20   counsel for the United States of America, and Shawn R. Perez, Esq., counsel for Defendant
21   Demecia Shontres Washington, and Rene L. Valladares, Federal Public Defender, and
22   Kathryn Newman, counsel for Jimmy David Washington, Jr., that good cause exists to extend
23   the preliminary hearing currently set for November 5, 2018 at 4:00 p.m. for a period of two
24   weeks days pursuant to Federal Rules of Criminal Procedure 5.1(d).
25                 Good cause exists to extend the time for the preliminary hearing within
26   meaning of Rule 5.1(d) because counsel for the defendants will need time for investigation
27   and to advise their respective clients with respect to their options with respect to
28   pre-indictment resolution or preparing the matter for trial post-indictment. As a result, the

                                                  1
       Case 2:18-mj-00798-PAL Document 20 Filed 11/01/18 Page 2 of 5



 1   defendants agree that a continuance of the preliminary hearing date will not prejudice them
 2   as it will allow his counsel the opportunity to understand the nature and scope of the evidence
 3   in this case in order to prepare an effective defense, as well as to discuss pre-indictment
 4   resolution. Both Defendants are currently in custody.
 5                 Counsel further stipulate that an exclusion of time from November 5, 2018,
 6   until such time as the Court schedules a date for preliminary hearing, not earlier than two
 7   weeks, is appropriate under the Speedy Trial Act because defense counsel will need time to
 8   review pre-indictment discovery and conduct investigation. As a result, counsel for the
 9   parties stipulate that the ends of justice are served by the Court excluding such time and
10   outweigh defendants’ interest in a speedy trial, as well as the public’s interest in a speedy
11   trial, so that counsel for defendants may have reasonable time necessary for effective
12   preparation, taking into account the exercise of due diligence under 18 U.S.C. §
13   3161(h)(7)(B)(iv). Therefore, time should be excluded from computation under the Speedy
14   Trial Act under 18 U.S.C. § 3161(h)(7)(B)(iv) and Title 18, United States Code, Section
15   3161(h)(7)(A).
16                 This is the first request to continue the Preliminary Hearing filed herein.
17                 DATED this 1st day of November, 2018.
18   /s/ Shawn R. Perez, Esq.                                DAYLE ELIESON
     SHAWN R. PEREZ, ESQ.                                    United States Attorney
19   Counsel for Defendant,
     Demecia Washington                                 By: /s/ Christopher Burton
20                                                          CHRISTOPHER BURTON
                                                            Assistant United States Attorney
21
     RENE L. VALLADARES
22   Federal Public Defender
23   /s/ Kathryn Newman
     KATHRYN NEWMAN, ESQ.
24   Assistant Federal Public Defender
     Counsel for Defendant
25   Jimmy David Washington, Jr.
26
27
28

                                                   2
       Case 2:18-mj-00798-PAL Document 20 Filed 11/01/18 Page 3 of 5



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10                                                  ***
11
      UNITED STATES OF AMERICA,                         2:18-mj-00798-PAL
12
                                   Plaintiff,                [PROPOSED] ORDER ON
13                                                        STIPULATION AND PROPOSED
      vs.                                                     ORDER TO CONTINUE
14                                                        PRELIMINARY HEARING AND
      JIMMY DAVID WASHINGTON, JR.,                          FOR EXCLUSION OF TIME
15
      and                                                          (First Request)
16
      DEMECIA SHONTRES
17    WASHINGTON,

18                         Defendants.

19                 Based on the representations by counsel and stipulation of counsel, good cause
20   appearing therefore, the Court finds that:
21                 1.     The parties agree to the continuance.
22                 2.     The defendants are incarcerated but do not object to the continuance.
23                 3.      Counsel for the defendants will need time for investigation and to
24                        advise their clients with respect to their options with respect to
25                        pre-indictment resolution or preparing the matter for trial
26                        post-indictment.
27                 4.     Additionally, denial of this request for continuance could result in a
28                        miscarriage of justice.

                                                    3
           Case 2:18-mj-00798-PAL Document 20 Filed 11/01/18 Page 4 of 5



 1                  5.    The additional time requested herein is not sought for purposes of
 2                        delay.
 3                  6.    The continuance sought herein is excludable under the Speedy Trial
 4                        Act, title 18, United States Code, Section 3161(h)(1)(A), 3161(h)(7)
 5                        and Title 18 United States Code, §§ 3161 (h)(7)(A), when the
 6                        considering the facts under Title 18, United States Code, §§
 7                        316(h)(7)(B)(I) and 3161(h)(7)(B)(iv).
 8                  7.    This is the first request to continue the date set for the preliminary
 9                        hearing date filed herein.
10   ///
11   ///
12   ///
13                                            ORDER
14                  IT IS THEREFORE ORDERED, that the Preliminary Hearing set for
15   November 5, 2018 be vacated and reset to November 19, 2018 at 4:00 p.m.
16
             November 2, 2018
17   DATED: ___________________                __________________________________
                                               UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                  4
       Case 2:18-mj-00798-PAL Document 20 Filed 11/01/18 Page 5 of 5



 1                                CERTIFICATE OF SERVICE
 2
 3                 I HEREBY CERTIFY that on the 1st day of November, 2018, the undersigned
 4   served the foregoing on all counsel herein by causing a true copy thereof to be filed with the
 5   Clerk of Court using the CM/ECF system, which was served via electronic transmission by
 6   the Clerk of Court pursuant to local order.
 7
 8
 9                                                            /s/ Shawn R. Perez, Esq.
                                                              __________________________
10                                                                  SHAWN R. PEREZ, ESQ.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
